Citation Nr: 0809565	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
2003 for the award of a 70 percent rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
18, 2004 for the award of a 40 percent rating for residuals 
of a left wrist ganglion cystectomy with ulnar nerve damage 
(left wrist disability).

3.  Entitlement to a total disability rating earlier than 
January 22, 2003 for the award of a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of October 2004 and September 2005 rating 
decisions.  In an October 2004 rating decision, the RO 
assigned a 70 percent rating for PTSD, effective January 22, 
2003, and a 40 percent rating for the veteran's left wrist 
disability, effective February 18, 2004.  In a September 2005 
rating decision, the RO, inter alia, awarded a TDIU, 
effective January 22, 2003.  The veteran filed a notice of 
disagreement (NOD) with regard to the effective dates 
established for the awards of a TDIU, of a 70 percent rating 
for PTSD and of a 40 percent rating for a left wrist 
disability in September 2005, and the RO issued a statement 
of the case (SOC) in April 2006.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2006.  

The Board notes that the higher ratings assigned in the 
October 2004 rating decision originally came to the Board on 
appeal of a July 1999 rating decision in which the RO had 
denied the veteran's claim for a rating in excess of 20 
percent for the left wrist disability and had granted a 30 
percent rating for PTSD, effective March 18, 1999.  During, 
the pendency of the appeal for higher ratings for these 
disabilities, in a December 2002 rating decision, the RO 
assigned a 30 percent rating for the left wrist disability, 
effective April 1, 2000.  In a September 2005 VA Form 21-
4138, the veteran withdrew his appeal with regard to higher 
ratings for PTSD and for the left wrist disability.  As such, 
the only issues remaining on appeal are as described on the 
title page.  38 C.F.R. § 20.204 (2007).  

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.  The record was left open for 60 
days to allow the veteran to submit additional evidence in 
support of his claims.  Such evidence was received in October 
2007, and the veteran signed a written waiver of his right to 
have this evidence initially considered by the RO.  The Board 
has accepted this evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2007).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that a remand 
of the matters on appeal is warranted. 

The veteran contends that he is entitled to an effective date 
prior to January 22, 2003, for the grant of entitlement to a 
70 percent rating for PTSD and a TDIU and prior to February 
18, 2004, for the grant of entitlement to a 40 percent rating 
for his left wrist disability.  He argues that he is entitled 
to these disability ratings and a TDIU from March 18, 1999, 
which is when he originally submitted his claims for higher 
ratings for PTSD and a left wrist disability.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase/TDIU will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Specifically with regard to claims for TDIU/increased 
ratings, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
Such an informal claim must identify the benefit sought.  

VA or uniformed services medical records may form the basis 
of an informal claim for benefits where a formal claim for 
service connection has already been denied or allowed.  38 
C.F.R. § 3.157 (2007).  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim. The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

During the hearing and in various statements, the veteran and 
his representative have asserted that neither the RO nor the 
AMC considered all of the medical evidence prior to January 
2003 to determine (1) whether either, or both, of the two 
listed disabilities increased in severity so as to warrant an 
earlier effective date for the assigned ratings and, if so, 
(2) whether these disabilities alone, or together with the 
veteran's other service-connected disabilities, would have 
warranted an earlier effective date for a TDIU.  

Although the RO has associated records from the Social 
Security Administration and pertinent treatment records from 
the St. Louis VA Medical Center (VAMC) from January 1998 
through February 2004 and beyond, the Board notes that, in a 
January 2003 statement, a counselor at the St. Louis Vet 
Center noted that the veteran had been receiving treatment 
there since January 6, 2000.  However, no treatment records 
were enclosed.  

Moreover, the Board notes that, in the October 2004 rating 
decision awarding a 40 percent rating for the veteran's left 
wrist disability, the effective date assigned was based on a 
VA examination report supposedly dated February 18, 2004.  
However, the Board has not been able to find a copy of this 
examination report after an extensive review of the evidence 
in the claims file.

Because the claims file reflects that there are outstanding 
records pertaining to the veteran's treatment at the Vet 
Center in St. Louis that are potentially pertinent to the 
appeal, the RO should attempt to obtain complete copies of 
the veteran's treatment records from the Vet Center for the 
period prior to January 22, 2003, to ascertain whether any 
treatment records would support a finding of increase in the 
veteran's PTSD rating and possibly a TDIU.  See 38 C.F.R. 
§ 3.400(o).  Moreover, the RO should attempt to obtain and 
associate with the claims file a copy of any existing VA 
examination report dated February 18, 2004 (upon which the 
effective date for the award of a 40 percent rating for the 
veteran's left wrist disability was based).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Such would appear to encompass records from Vet 
Centers, as well.  Hence, on remand, the RO should undertake 
appropriate action to obtain and associate with the claims 
file all outstanding Vet Center records.

On remand, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to his claims on appeal for earlier effective dates.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all evidence in his possession not 
already of record.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007).  
See also 38 C.F.R. § 3.159 (2007).  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the claims on appeal for earlier effective dates.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file a copy of 
any existing  February 18, 2004 VA 
examination report pertaining to the 
veteran's left wrist disability, as well 
as  all St. Louis Vet Center records 
pertaining to the veteran.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any additional, pertinent evidence that 
is not currently of record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
particularly as regards disability 
ratings should an earlier effective for 
the award of increased rating(s)/TDIU be 
granted on appeal.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
earlier effective dates in light of all 
pertinent evidence and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



